 



General Terms and Conditions for Bank Credit Transactions
(Corporate Borrower)
These General Terms and Conditions for Bank Credit Transactions (the “General
Terms and Conditions”) are established to facilitate the prompt and accurate
credit transactions between Woori Bank (the “Bank”) and the customer (the
“Obligor”) based on mutual trust. The Bank shall keep and post a copy of the
General Terms and Conditions at each of the Bank’s offices and the e-banking
media so that the Obligor may review them or request a copy thereof.
Article 1. Scope of Application

(1)   The General Terms and Conditions shall apply to all credit transactions
arising between the Bank and the Obligor (the person owing obligations to the
Bank including a borrower, a discount applicant and a payment guarantee
applicant, hereinafter the same) including loans evidenced by promissory notes,
discounting of bills of exchange or promissory notes, loans evidenced by deeds,
overdrafts, payment guarantees and foreign exchange transactions.   (2)   In the
event that the Bank has, through credit transactions with any third party,
acquired bills (including checks, collectively, the “Bills”) drawn, endorsed,
accepted or guaranteed by the Obligor, the Obligor shall be also bound by the
General Terms and Conditions in the performance of the obligations evidenced by
such Bills; provided, that Articles 2, 3, 5, 7, 9 and Article 12, Paragraph
(1) and Article 15, Paragraph (1) shall not be applicable.   (3)   The General
Terms and Conditions shall apply to all transactions and performance of
obligations between the principal office and branches of the Bank and the
principal office and branches of the Obligor to the extent that the transaction
or the obligation falls within the scope of the above Paragraph (1) or (2).

Article 2. Obligations on Bills and Credits
In the event that the credit has been granted through Bills drawn, endorsed,
accepted or guaranteed by the Obligor, the Bank may demand from the Obligor the
payment of the Obligor’s obligations by exercising the Bank’s rights either
under the Bills or under the underlying credits.
Article 3. Interest and Default Interest

(1)   The rates, computation method or the time and manner of payment,
respectively, of the

1



--------------------------------------------------------------------------------



 



    interest, discount charge, guarantee fee or commission (hereinafter referred
to as “Interest, etc.”) shall be determined by the Bank, to the extent permitted
under applicable laws and regulations.   (2)   The Obligor may select one of
following in respect of rate of Interest, etc. in executing the transaction
agreement.

1. The Bank shall not change, in principle, the rate until the Obligor’s
obligations are fully performed.
2. The Bank may change the rate from time to time until the Obligor’s
obligations are fully performed.

(3)   If the Obligor selects Paragraph (2) Item 1 and there is any significant
change in circumstance due to sudden change in national economy and financial
condition which could not be expected at the time of execution of the agreement,
before the obligations are fully performed, the Bank may increase or decrease
the rate by giving a notice to the Obligor separately. In this case, if the
cause for change ceases to exist, the Bank shall immediately change such rate in
order to conform to such circumstance.   (4)   If the Obligor selects Paragraph
(2) Item 2, the increase or decrease of rate of Interest, etc. by the Bank shall
be made within reasonable extent in accordance with the sound banking customary
practice.   (5)   Any amount not paid by the Obligor when due and payable shall
bear interest at the default rate determined by the Bank, to the extent
permitted under the applicable laws and regulations, on the basis of the actual
number of days elapsed and a year of 365 days; provided, that the Bank may
change such rate to the extent permitted under the applicable laws and
regulations due to change in financial condition and any other reasonable cause;
and provided, further, that in the case of foreign exchange transactions,
international practices and commercial customs shall apply.   (6)   The Obligor
shall be bound by any changes in the computation manner or time and manner of
payment, respectively, of the Interest, etc. or default interest from the first
date on which the Obligor should pay the interest after such change, if such
change is made by the Bank as a result of any change in the financial
circumstances or any other condition affecting the credit transaction or any
other reasonable causes to the extent permitted under applicable laws and
regulations.   (7)   If the change is made in accordance with Paragraphs (4),
(5) and (6), the Bank shall post such change at each of the Bank’s offices and
the electronic media determined by the Bank for one (1) month from the effective
date of such change; provided, that if the change applies to certain Obligor,
the change shall be notified to such Obligor separately.

2



--------------------------------------------------------------------------------



 



(8)   If the Obligor incurs unexpected disadvantages pursuant to Paragraphs
(3) and (6) above, the Obligor may terminate the relevant contract within one
(1) month from the first date on which the Obligor should pay the interest after
change. In this case, the interest for the period from the effective date of
such change to the date of termination shall be calculated at the interest rate
that was effective prior to the change. Any amount not paid by the Obligor to
the Bank when due and payable as a result of such termination shall bear
interest at the default interest rate that was effective prior to the change.

Article 4. Cost and Expenses

(1)   The Obligor shall bear the expenses set forth in the following items:

  1.   the expenses incurred by the Bank in enforcing or protecting (including
terminating) the Bank’s rights including claims and security rights against the
Obligor, the guarantor or the owner of collateral;     2.   the expenses
incurred by the Bank for inspection, foreclosure or disposition of any
collateral; and     3.   the expenses incurred by the Bank for sending demand or
notice as a result of delay of payment or performance of the Obligor’s
obligation.

(2)   In the event that the Bank pays on the Obligor’s behalf any incidental
cost or expenses not paid by the Obligor, the Obligor shall immediately
reimburse the Bank for such payment. Any of such payment not paid immediately on
the Bank’s demand shall bear default interest at the default interest rate as
determined pursuant to Article 3, Paragraph (5) for the period from the date of
the payment by the Bank to the date of full reimbursement by the Obligor.   (3)
  In executing any loan agreement, the Bank shall inform the type and amount of
incidental costs and expenses required for extending secured loans, in addition
to the agreed interest, to make the Obligor know in advance.

Article 5. Purpose and Use of Loan Proceeds
The Obligor shall expressly describe the purpose of the loan proceeds in the
application for credit. The loan proceeds disbursed to the Obligor by the Bank
under the credit transactions shall not be used for any purposes other than the
purposes agreed to under the transaction. The same shall apply in the case of
payment guarantees and other types of credit extended by the Bank.

3



--------------------------------------------------------------------------------



 



Article 6. Security

(1)   [Intentionally deleted]   (2)   The Bank shall in principle make
collections on or dispose of any security in accordance with statutorily
prescribed procedures; however, if the price of security is prevailing price in
the exchange market, or a collection or disposition otherwise than in accordance
with the statutory procedures is expected to be more likely to result in a
profitable sale, the Bank may make collections on or dispose of the security in
such a manner, at such a time, for such a price, etc. as are generally deemed
appropriate. The Bank may deduct expenses from the proceeds and apply the
remainder to the payment of the Obligor’s obligations to the Bank pursuant to
Article 13. The Obligor shall promptly pay any deficiency to the Bank. In this
case, the Bank shall notify the Obligor ten (10) days prior to the disposition
of such security; provided, that the Bank expects that the recovery of claims
would be seriously difficult before the court gives a decision to commence
rehabilitation or bankruptcy proceeding pursuant to the Act on Debtor
Rehabilitation and Bankruptcy, the Bank shall make collections on or dispose of
any security and then, immediately notify the Obligor thereof.   (3)   In case
of any delay in the Obligor’s performance of any obligations owing to the Bank,
the Bank may continue to possess or make collections on or dispose of, pursuant
to the Paragraph (2), the Obligor’s personal properties, Bills, and other
negotiable instruments and securities in the Bank’s possession, even if they
were not furnished to the Bank for security purposes.

Article 7. Acceleration of Payment

(1)   Upon occurrence and during the continuance of any of the events set forth
below, Bank may, in its sole discretion upon notice to Obligor, declare all
obligations that the Obligor owes to the Bank immediately due and payable, and
cause the Obligor to immediately pay and perform such obligations, including,
without limitation, the obligation to make advance reimbursements for a payment
guarantee:

  1.   an order or notice of attachment, provisional attachment or attachment
for delinquent taxes or public imposts is issued, or a compulsory execution or
disposition due to delinquent taxes or public imposts is commenced with respect
to any of the Obligor’s deposits or other claims against the Bank in an amount
in excess of KRW 900 million; provided, that in case of obligation secured by
any collateral, the foregoing shall only apply if the recovery of claims is
seriously difficult;     2.   an order or notice of attachment or attachment for
delinquent taxes or public imposts is issued, or a compulsory execution or
disposition due to delinquent taxes or public

4



--------------------------------------------------------------------------------



 



      imposts is commenced with respect to any of the collaterals provided by
the Obligor (excluding the Obligor’s deposit or other claims against the Bank
set forth in the preceding Item);     3.   an application is filed by the
Obligor for bankruptcy, compulsory composition or corporate reorganization of
the Obligor; a bankruptcy proceeding is commenced against the obligor or the
Obligor is listed on the registry of delinquent debtors and such proceeding is
not dismissed or listing continues for a period of thirty (30) consecutive days;
    4.   the Clearing House suspends the Obligor’s transactions;     5.   the
Obligor is deemed to stop payment due to suspension of its business for a period
of thirty (30) consecutive days;     6.   [Intentionally deleted]

(2)   [Intentionally deleted]   (3)   Upon the occurrence and during the
continuance of any of the events set forth below, Bank may, in its sole
discretion upon notice to Obligor, declare all obligations which the Obligor
owes to the Bank and are related to each such event immediately due and payable,
and cause the Obligor to immediately pay and perform such obligations; provided,
that on or before three (3) business days prior to the date on which such
obligations of the Obligor shall become due and payable, the Bank shall give a
notice to the Obligor that the Obligor has failed to pay or perform the relevant
obligations as set forth in any of the following Items and the relevant
obligations of the Obligor will become due and payable, and if the Bank fails to
give such notice to the Obligor before three (3) business days prior to the date
on which such obligations of the Obligor shall become due and payable, the
relevant obligations of the Obligor will become due and payable on the third
business day after the date of actual arrival of notice and the Obligor shall
pay and perform the relevant obligations:

  1.   the Obligor has failed to pay Interest, etc. for fourteen (14) days
continuously after the due date thereof; or     2.   the Obligor has failed to
pay an installment payment on the due date and it remains unpaid for thirty
(30) days.     3.   Provided, that, the Bank, upon the drawdown of the loan,
will provide the Obligor with the payment schedule for the principal of and
interest on the loan.

(4)   Upon the occurrence and during the continuance of any of the events set
forth below, and as

5



--------------------------------------------------------------------------------



 



    a result the Bank’s rights are put in jeopardy, the Bank may, in its sole
discretion upon notice to Obligor, demand the Obligor to repay obligations and
to cancel attachment, etc. and to restore creditworthiness, and declare all
obligations that the Obligor owes to the Bank immediately due and payable on the
due date designated in written notice or demand tendered by the Bank more than
ten (10) days prior to the due date, and the Obligor shall immediately pay and
perform such obligations:

  1.   the Obligor fails to pay the obligations which are immediately due and
payable pursuant to Paragraph (3) or (5);     2.   an order or notice of
attachment or an attachment for delinquent taxes or public imposts is issued
with respect to properties of the Obligor other than those described in Item 1
or 2 of Paragraph (1) above and such attachment continues for a period of thirty
(30) consecutive days, and for this reason the creditworthiness of the Obligor
is substantially deteriorated and the recovery of claims is seriously difficult;
    3.   a public sale on collateral commences in order to enforce the security
right or a notice of provisional attachment is issued pursuant to the Civil
Enforcement Act with respect to any property of the Obligor other than those
specified in Paragraph (1) Item 1 above, for this reason, the creditworthiness
of the Obligor is substantially deteriorated and the recovery of claims is
seriously difficult;     4.   it shall become difficult for the Bank to maintain
a normal banking business with the Obligor due to the breach by the Obligor of
any provisions in Article 5 or Article 19 of the General Terms and Conditions
and such breach continues for a period of thirty (30) consecutive days following
notice to the Obligor by Bank;     5.   the Obligor is found to have
intentionally submitted to Bank in connection with a credit transaction,
documents that are forged or altered or found to be false in a material respect,
or intentionally submitted to Bank in connection with a credit transaction,
materials deemed to be, when taken together with all materials submitted to
Bank, incomplete in a material respect;     6.   the creditworthiness of the
Obligor deteriorates substantially as a result of the commencement of
liquidation procedures against Obligor or shutdown or suspension of Obligor’s
business due to labor disputes, and such liquidation procedures or shutdown or
suspension of the Obligor’s business shall continue for a period of ten
(10) days from the day Obligor first has notice of such occurrence;     7.  
[Intentionally deleted]

(5)   Upon the occurrence and during the continuance of any of the events set
forth below, the Bank may, in its sole discretion upon notice to Obligor,
declare all obligations that the

6



--------------------------------------------------------------------------------



 



    Obligor owed to the Bank with respect to which such event occurs immediately
due and payable on the due date designated in written notice or demand tendered
by the Bank more than ten (10) days prior to the due date, and the Obligor shall
immediately pay and perform such obligations:

  1.   [Intentionally deleted]     2.   any breach by the Obligor of a material
provision of the agreements with the Bank, including, without limitation, the
agreement to obtain fire insurance with respect to the collateral, or the
agreement to provide to the Bank as collateral the machinery or building which
has been constructed, installed or manufactured with proceeds of the loans
extended by the Bank to the Obligor, and such breach continues for a period of
thirty (30) consecutive days following notice from Bank to the Obligor.     3.  
[Intentionally deleted]

(6)   Even when any of the Obligor’s obligations to the Bank are accelerated
under Paragraphs (1) through (5), if the Bank expressly waives the effect of
such Paragraphs or if normal transactions are resumed between the Bank and the
Obligor notwithstanding the acceleration (e.g., the Bank receives an installment
payment, principal of and interest on installment indebtedness, interest or
default interest), the acceleration shall be deemed to have been rescinded with
respect to such obligation or the obligation designated by the Bank as of the
time of the Bank’s waiver or of the resumption of the normal banking
transactions.   (7)   In the event that there is an interested party of the
Obligor competing over the Obligor’s claim against the Bank, the Bank may
exercise its right of set-off.

Article 8. Notice to Joint and Several Guarantor of Accelerated Obligation

(1)   If the payment obligation is accelerated pursuant to each Item of
Article 7 Paragraph (1) above, the Bank shall notify such fact in writing to the
joint and several guarantor within fifteen (15) business days from the date on
which such obligations of the Obligor shall become due and payable if any event
under Item 1 or 6 occurs or if the Clearing House suspends the Obligor’s
transactions under Item 4, or otherwise, from the date on which the Bank
recognizes such event of acceleration.   (2)   The obligation is immediately due
and payable in accordance with Article 7, Paragraphs (4) and (5), the Bank shall
notify the joint and several guarantor in writing within fifteen (15) business
days from the date on which such obligations of the Obligor shall become due and
payable.   (3)   Even if the joint and several guarantor receives a notice of
acceleration in accordance with

7



--------------------------------------------------------------------------------



 



    Paragraphs (1) and (2), the consent of the joint and several guarantor for
continuous transaction is not required in respect of such obligation of which
acceleration has been rescinded pursuant to Article 7, Paragraph (6). In this
case, the Bank shall give a notice of rescission of acceleration in writing to
the joint and several guarantor of such obligation within fifteen (15) business
days .

Article 9. Obligation to Repurchase Discounted Bills

(1)   The Obligor shall automatically repurchase and immediately pay at face
value, without demand or notice from the Bank, all the discounted Bills set
forth below. If the Obligor performs its repurchase obligation before the due
date of each Bill, the Bank shall refund the discount charge for the period from
the date of performance of repurchase obligation to the due date;

  1.   all of Bills requested for discount, if any of the events described in
Article 7, Paragraph (1) occurs with respect to the Obligor;     2.   if any of
the events described in Article 7, Paragraph (1) occurs with respect to the
person who issued or accepted the Bills or such person fails to pay the Bill
when due, which are issued or accepted by him/her, all Bills which he/she issued
or accepted.

(2)   The Obligor shall repurchase and immediately pay at face value all the
discounted Bills as set forth below on the due date designated in notice or
demand tendered by the Bank in writing more than ten (10) days prior to the due
date. In this case, if the Obligor performs its repurchase obligation before
due, the Bank shall refund the amount equivalent to the discount charge from the
date of performance of repurchase obligation to the due date;

  1.   all Bills requested to be discounted, if any of the events described in
Article 7, Paragraphs (4) and (5) occurs with respect to the Obligor;     2.  
if any of the events described in Article 7, Paragraphs (4) and (5) occurs with
respect to the person who issued or accepted the Bills, all Bills which he/she
issued or accepted.

(3)   Until the Obligor performs its repurchase obligations under Paragraphs
(1) and (2) above, the Bank may exercise all rights as holder of the Bills.  
(4)   The provision of Article 7, Paragraph (6) shall apply to the cases of the
preceding Paragraphs (1) and (2) mutatis mutandis.

Article 10. Set-off by the Bank

8



--------------------------------------------------------------------------------



 



(1)   In the event that the Obligor’s obligation is due and payable whether by
maturity in accordance with its term, or by acceleration upon occurrence of any
of the events described in Article 7, or by occurrence of the Obligor’s
obligation to repurchase the discounted Bills under Article 9, or for any other
causes, the Bank may set off by written notice to the Obligor any such
obligation at any time against any of the Obligor’s deposits with the Bank and
any other of the Obligor’s claims against the Bank irrespective of the due dates
thereof.   (2)   In the event that the Bank exercises the right to set-off
against any advance reimbursement obligation of the Obligor pursuant to the
preceding Paragraph, the Obligor hereby waives any defense permitted under
Article 443 of the Civil Code against such set-off by the Bank, whether or not
any security is furnished to the Bank with respect to the guaranteed obligation
or the reimbursement obligation; provided, that the Bank shall immediately
perform its guarantee obligation after such set-off.   (3)   In the event that
the Obligor becomes obligated to the Bank as referred to in Paragraph (1), the
Bank may, on behalf of the Obligor, also make withdrawals from the Obligor’s
deposits in the Obligor’s name provided by the Obligor as security, and may
apply such withdrawals to the payment of the Obligor’s obligations regardless of
the arrival of the maturity of such deposits, without any advance notice and
without complying with any particular procedures; provided, however, that
immediately after such withdrawal and application, the Bank shall give a notice
to the Obligor.   (4)   If the Bank sets off any obligation of the Obligor
against any of the Obligor’s or the guarantor’s deposits and any other of the
Obligor’s or the guarantor’s claims (“deposits, etc.”) against the Bank pursuant
to Paragraphs (1) and (2), the Bank may take payment suspension measures in
respect of deposits, etc. for the time being prior to set-off; provided, that if
the guarantor takes payment suspension measure in respect of deposits, etc. of
the guarantor, the Bank shall immediately notify the guarantor thereof.   (5)  
In the event that the Bank effects a set-off in accordance with the provisions
of Paragraphs (1) and (2) or makes any withdrawals and application in accordance
with the provisions of Paragraph (3), such set-off or withdrawal and application
shall be promptly effected taking into account the fair benefits of the Obligor
guarantor security provider and the period for purposes of computation of
Interest, etc. on the Obligor’s credits and obligations and default interest,
shall extend up to and including the date on which the notice of set-off is
delivered to the Obligor and the date on which such set-off, withdrawal and
application is made, and the rate shall be determined by the Bank, and the
foreign exchange rate shall be determined as the market rate prevailing at the
time of the computation by the Bank.

Article 11. Set-off by the Obligor

9



--------------------------------------------------------------------------------



 



(1)   The Obligor may at any time set off any of the Obligor’s deposits or any
other of the Obligor’s claims against the Bank, the due date of which has
arrived, against any obligations owed to the Bank irrespective of the due dates
of such obligations.   (2)   In the event that the Obligor effects a set-off
against a Bill which was discounted by the Bank prior to its due date pursuant
to Paragraph (1) above, the Obligor shall repurchase such Bill at its face value
deducting the discount charge for the period from the date of repurchase until
its due date; provided, that the Obligor shall not effect a set-off against any
discounted Bills which the Bank has negotiated to any third party.   (3)  
Notwithstanding the provisions of the preceding two Paragraphs, the set-off of
any claims and obligations denominated in a foreign currency may not be effected
by the Obligor unless and until their respective due dates arrive and all
procedures are completed in accordance with the laws and regulations with
respect to foreign exchange.   (4)   In the event that the Obligor effects a
set-off in accordance with Paragraphs (1) through (3), the Obligor shall send
the Bank a written notice and shall promptly submit to the Bank any passbook or
other certificate evidencing deposits or claims against which such set-off is
effected after having the previously reported signature and/or seal affixed
thereon.   (5)   In the event that the Obligor effects a set-off in accordance
with Paragraphs (1) through (3), the period for purposes of computing interest
on the Obligor’s credits and obligations, discount charge, etc. and default
interest, shall be up to and including the date on which the Bank receives the
Obligor’s notice of set-off, and the rate shall be prescribed by the Bank, and
the foreign exchange rate shall be determined as the market rate prevailing at
the time of computation by the Bank. The Obligor shall pay to the Bank such fees
with respect to the set-off, as are agreed to be payable with respect to
prepayment between the Bank and the Obligor.

Article 12. Presentment and Delivery of Bills

(1)   With respect to Bill transaction, if the Bank effects set-offs or makes
withdrawals and appropriations as set forth in Article 10 without exercising the
Bank’s rights under the Bills, the Bank will not be required to simultaneously
return any such Bills to the Obligor. In the event that the Bills are returned
to the Obligor, the Bills shall be returned at the Bank’s office, which conducts
banking transactions with the Obligor, and the Bank shall request prompt
acceptance by the Obligor of the Bill. Same procedures shall apply to the
handling of the Bills in the event of set-offs by the Obligor under Article 11.
  (2)   If the Bank effects set-offs or makes withdrawals and appropriations as
set forth in Article 10 by exercising the Bank’s rights under the Bills, the
Bank will not be required to present or deliver any such Bills to the Obligor if
any of the following conditions is satisfied and the

10



--------------------------------------------------------------------------------



 



    provision of Paragraph (1) shall apply with respect to the handling of the
Bills:

  1.   If the Bank does not know the Obligor’s current whereabouts;     2.   If
the Bank is the place designated as the place at which such Bills are payable;
or     3.   If the Bank deems it unavoidable to omit presentment or delivery of
the Bills to the Obligor for such reasons as interruption of transport or
communication, or use for collection, etc.

(3)   If any of the Obligor’s obligations to the Bank that are due and payable
are not paid in full after a set-off, etc. has been effected as set forth in
Articles 10 and 11, and other parties are liable under the Bills in addition to
the Obligor, the Bank may retain such Bills, and may apply the proceeds of
collection or disposition of them to the payment of the Obligor’s obligations in
accordance with Article 13.   (4)   The Bank may make a demand for payments
without presenting the Bills for the purpose of tolling the statute of
limitations for recovery on the Bills.

Article 13. Order of Application by the Bank

(1)   In the event that payments made by the Obligor or set-offs or withdrawals
and applications made by the Bank as provided for in Article 10 are insufficient
to satisfy all of the Obligor’s obligations, the Bank shall apply such payments
and/or such set-offs or withdrawals to the satisfaction of first, the expenses,
second, the interest and third, the principal of the Obligor’s obligation, in
such order as applicable; provided, however, the Bank may change the order of
application unless such change is adverse to the Obligor’s interest.   (2)   In
the event that there are two or more of the Obligor’s obligations against which
payment or set-off is made and such obligations are not discharged in full by
such payment or set-off, the Civil Code and other laws shall apply to the amount
recovered in the compulsory execution or public sale by exercise of security
rights.   (3)   In the event that there are two or more of the Obligor’s
obligations against which payment or set-off is made and any voluntary
repayments or deposits which does not fall under Paragraph (2) above are
insufficient to satisfy all of the Obligor’s obligations, such repayments or
deposits, etc. may be applied to the satisfaction of the Obligor’s obligations
in such order and in such manner as the Obligor may determine. In this case, if
the determination of the order of application is likely to adversely affect the
Bank’s rights, the Bank may without delay raise an objection thereto, and change
and designate the obligation to be paid or set off, as determined considering
the availability of securities or guarantees, the value and marketability of
such securities or guarantees, the due date and the possibility

11



--------------------------------------------------------------------------------



 



    of settlement of the discounted Bills, etc.   (4)   In the event that the
Bank applies the payments and/or set-offs or withdrawals to the satisfaction of
the Obligor’s obligations in such order different from statutory order specified
in the Civil Code or any other laws in accordance with Paragraph (3), the Bank
shall take into consideration the reasonable interests of the Obligor, the
security provider and the guarantor not to contrary for the protection of the
Bank’s rights.

Article 14. Order of Application by the Obligor

(1)   In the event of the set-offs effected by the Obligor, as set forth in
Article 11, if the deposits, etc. are insufficient to satisfy all of the
Obligor’s obligations, such deposits, etc. may be applied to the satisfaction of
the Obligor’s obligations in such order as the Obligor may determine.   (2)  
When the Obligor fails to make the determination as set forth in the preceding
Paragraph, or if the determination of the order of application provided in
Paragraph (1) is likely to adversely affect the Bank’s rights, the Bank shall
designate the obligation to be satisfied by set-off pursuant to Article 13
mutatis mutandis.

Article 15. Assumption of Risks and Indemnification

(1)   In the event that the Bills which the Obligor has drawn, endorsed,
accepted or guaranteed, or the instruments which the Obligor has furnished to
the Bank are lost, destroyed, damaged or delayed in arrival, due to causes not
attributable to the Bank, such as force majeure, disasters, calamities or
accidents during transit, the Obligor shall pay the Obligor’s obligations as
recorded on the Bank’s books, vouchers, etc.; provided, that if the Obligor
presents the materials different from those recorded in books and vouchers of
the Bank, the Bank shall compare them and fix the Obligor’s obligation and then,
the Obligor shall pay and perform such obligations.   (2)   The Obligor shall
forthwith furnish any substitute Bills or other instruments, upon the Bank’s
demand, in the event of loss, destruction or damage stated in Paragraph
(1) above; provided, that this provision shall not apply to the Bills or other
instruments which the Bank acquired in the course of transactions with a third
party.   (3)   The Bank shall be liable for any damage incurred by the Obligor
without any negligence of the Obligor from bearing double payment obligations as
a result of payments or provision of Bills or other instruments pursuant to
Paragraph (1) or (2).   (4)   If the Bank has entered into transactions or has
handled matters after making an adequate

12



--------------------------------------------------------------------------------



 



    inspection with due care to check the seal impression or signature on the
Bills or instruments against the Obligor’s specimen seal impression or specimen
signature previously filed with the Bank and finding such to be genuine, the
Obligor shall be liable for any losses and damages arising from forgery,
alteration, wrongful use, etc., of the Bills, instruments and seals or
signatures, and shall be liable in accordance with the terms of any such Bills
or instruments.

Article 16. Filing with the Bank and Changes thereof

(1)   The Obligor shall file with the Bank in the form prescribed by the Bank in
advance the following: the Obligor’s name, trade name, representative, address
and seal or signature, etc., and the name and seal or signature of the Obligor’s
agent, if any transaction is performed with the Bank through such agent.   (2)  
The Obligor shall forthwith notify the Bank in writing of any change in the
matters filed with the Bank as set forth in Paragraph (1). Before the Obligor
notifies such change, the Bank may treat as if there is no such change in the
matters filed with the Bank and the Obligor shall not raise any objection
thereto. The foregoing shall apply to any changes which have been registered in
the Company Registry. The Obligor’s losses or damages arising from such
treatment of the Bank shall be borne by the Obligor and the Bank shall have no
responsibility therefor.

Article 17. Faithful Preparation of Materials
In connection to a credit transaction, the Obligor shall faithfully prepare and
submit required materials to the Bank.
Article 18. Effect of Notice

(1)   Any notice given by the Bank or any document dispatched by the Bank to the
Obligor’s latest address filed with the Bank shall be assumed to have been
delivered at the time it normally should have been delivered.   (2)   If any
notice given or any documents dispatched by the Bank in accordance with
Paragraph (1) above has not been delivered or delayed to be delivered to the
Obligor due to the Obligor’s negligence to notify any change pursuant to
Article 16, Paragraph (2), such notice or documents shall be deemed to have been
delivered at the time it normally should have been delivered; provided, that
notice of set-off or acceleration of payment and any other important expression
of intention shall be deemed to have been delivered only if such notice was sent
by the delivery-certified and content-certified mail.

13



--------------------------------------------------------------------------------



 



(3)   Copies kept by the Bank of the notices or documents forwarded by the Bank
to the Obligor and the Bank’s record indicating such forwarding and the date
thereof shall constitute prima facie evidence that the Bank has given the
notices or documents on such date recorded on the Bank’s book, etc.

Article 19. Report and Investigation

(1)   Upon the Bank’s demand, the Obligor shall promptly submit to the Bank,
reports with respect to the Obligor’s assets, liabilities, management, the
status of business or performance of credit conditions and any other important
matters; and the Obligor shall also provide assistance necessary for the Bank’s
investigation of the Obligor’s accounts, factories, place of business or any
other matters, upon the Bank’s request.   (2)   The Obligor shall promptly
submit to the Bank, without the Bank’s request, a report of any material change
that has occurred or is likely to occur with respect to the Obligor’s assets,
management or the status of business or other matters which may affect the
Obligor’s transactions with the Bank.   (3)   If it is likely that it would be
impossible for the Bank to collect its credit extended to the Obligor due to the
suspension of trade by the Clearing House, non-performing credit or
deterioration of management conditions of the Obligor based on the reports and
investigations submitted in accordance with Paragraphs (1) and (2), the Bank may
at any time send members of its own staff, to the extent necessary for the
purpose of protecting the Bank’s rights, to manage or supervise the Obligor’s
assets and business management.

Article 20. Amendments to Terms of Credit Transaction

(1)   [Intentionally deleted]   (2)   [Intentionally deleted]   (3)  
[Intentionally deleted]

Article 21. Place of Performance, Governing Law

(1)   Any obligations in connection with the Obligor’s transactions with the
Bank shall be performed at the Bank’s office that conducts transactions with the
Obligor, unless otherwise agreed; provided, however, if deemed necessary for the
management of non-performing credit or for any other reasonable causes, the Bank
may transfer the management of credit to

14



--------------------------------------------------------------------------------



 



    the principal office, local main office or other business offices of the
Bank. Such transferred obligations of the Obligor shall be performed at the
principal office, local main office or other business offices of the Bank to
which the management of credit has been transferred.   (2)   The credit
transactions under the General Terms and Conditions shall be governed by and be
construed in accordance with the laws of the Republic of Korea, even if the
Obligor is not a Korean person or company.

Article 22. [Intentionally deleted]
Article 23. Jurisdiction
The Obligor hereby agrees and consents that, in addition to the jurisdiction
prescribed by law, the district court having jurisdiction over the business
offices of the Bank that conducts transactions with the Obligor shall have
jurisdiction over any legal action instituted between the Bank and the Obligor,
the guarantor or the owner of collateral in connection with the credit
transaction under the General Terms and Conditions; provided, however, if the
Bank transferred the management of credit to the principal office, local main
office or other business offices of the Bank for the purpose of the management
of non-performing credit occurred as a result of causes attributable to the
Obligor, the Obligor agrees and consents, in addition to the jurisdiction
prescribed by law, that the district court having jurisdiction over the
principal office, local main office or other business offices of the Bank to
which the management of credit has been transferred shall have jurisdiction over
such legal actions.



The Obligor may request the dispute resolution department of its trading bank to
resolve any disputes in connection with a banking transaction or may request the
Financial Dispute Resolution Commission, etc. to resolve such dispute.
[Intentionally left blank for signature page.]

15



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have executed two (2) original copies of this
Agreement as of the date above written, and each shall keep one (1) copy
thereof.
March 30, 2007

     
AMKOR TECHNOLOGY KOREA, INC.
   
 
   
/s/ KYU-HYUN KIM
   
 
Title: Representative Director
   
Name: Kyu-Hyun Kim
   
 
   
WOORI BANK
   
 
   
/s/ HAN SIK KIM
   
 
Title: Relationship Manager
   
Name: Han Sik Kim
   

16